Name: Commission Directive 93/86/EEC of 4 October 1993 adapting to technical progress Council Directive 91/157/EEC on batteries and accumulators containing certain dangerous substances
 Type: Directive
 Subject Matter: electronics and electrical engineering;  consumption;  natural and applied sciences;  environmental policy;  deterioration of the environment;  marketing
 Date Published: 1993-10-23

 23.10.1993 EN Official Journal of the European Communities L 264/51 COMMISSION DIRECTIVE 93/86/EEC of 4 October 1993 adapting to technical progress Council Directive 91/157/EEC on batteries and accumulators containing certain dangerous substances THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/442/EEC of 15 July 1975 on waste (1), as last amended by Directive 91/692/EEC (2), and in particular Article 18 thereof, Having regard to Council Directive 91/157/EEC of 18 March 1991 on batteries and accumulators containing certain dangerous substances (3) and in particular Article 10 thereof, Whereas detailed arrangements should be established for the making system provided for in Article 4 of Directive 91/157/EEC; Whereas appliances need not be marked, since Annex II to Directive 91/157/EEC provides for a special information system for appliances from which the consumer cannot easily remove the battery or accumulator; Whereas there is a need for a symbol clearly showing that batteries or accumulators covered by Directive 91/157/EEC should be collected separately from other household waste; Whereas the use of this symbol for batteries and accumulators covered by Directive 91/157/EEC must be protected; Whereas the measures provided for in this Directive are in accordance with the opinion delivered by the Committee for the Adaptation to Scientific and Technical Progress of Community Legislation on Waste, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive establishes the detailed arrangements for the marking system envisaged in Article 4 of Directive 91/157/EEC on batteries and accumulators covered by that Direcctive and manufactured for sale in, imported into, the Community on or after 1 January 1994. 2. The batteries and accumulators referred to in paragraph 1 which are produced in, or imported into, the Community before 1 January 1994 may be marketed without the symbols provided for in Articles 2 and 3 until 31 December 1995. Article 2 The symbol indicating separate collection shall consist of one of the roll-out containers crossed through, as shown below: The decision on the choice of symbol to be used on batteries and accumulators covered by Directive 91/157/EEC shall be made by the person responsible for marking as described in Article 5 of this Directive. The use of the two symbols shall be considered equivalent throughout the Community. Member States shall inform the public of the meaning of both symbols and grant them equal status in their national provisions regarding batteries and accumulators covered by Directive 91/157/EEC. The use of either symbol shall not constitute a means of arbitrary discrimination or a disguised restriction on trade between Member States. Article 3 The symbol indicating the heavy-metal content shall consist of the chemical symbol for the metal concerned, Hg, Cd or Pb according to the type of battery or accumulator concerned, as described in Annex I to Directive 91/157/EEC. Article 4 1. The symbol described in Article 2 shall cover 3 % of the area of the largest side of the battery or accumulator, up to a maximum size of 5 x 5 cm. For cylindrical cells the symbol shall cover 3 % of half the surface area of the battery or accumulator and shall have a maximum size of 5 x 5 cm. Where the size of the battery or accumulator is such that the symbol would be smaller than 0,5 x 0,5 cm, the battery or accumulator need not be marked but a symbol measuring 1 x 1 cm shall be printed on the packaging. 2. The symbol referred to in Article 3 shall be printed beneath the symbol referred to in Article 2. It shall cover an area of at least one quarter the size of the symbol described in paragraph 1 of this Article. 3. The symbols shall be printed visibly, legibly and indelibly. Article 5 Member States shall take the necessary steps to ensure that the marking complies with the provisions of this Directive and is carried out by the manufacturer or his authorized representative established in the Member State concerned or else by the person responsible for placing the batteries or accumulators on the national market. Article 6 Member States shall adopt appropriate measures to ensure full implementation of all the provisions of this Directive, in particular as regards observance of the symbols referred to in Articles 2 and 3. Member States shall lay down the penalties to be applied in the event of an infringement of the measures adopted to comply with this Directive; such penalties must be effective, proportionate and deterrent in their effect. Article 7 Member States shall take the measures necessary to comply with this Directive no later than 31 December 1993. They shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 8 This Directive is addressed to the Member States. Done at Brussels, 4 October 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 194, 25. 7. 1975, p. 39. (2) OJ No L 377, 31. 12. 1991, p. 48. (3) OJ No L 78, 26. 3. 1991, p. 38.